The point is raised preliminarily that the order is not appealable, and I confess I am at a loss for a satisfactory answer to it. Our jurisdiction is limited to a review upon appeal of an actual determination made at a General Term of the Supreme Court in certain cases. These are: 1st. In a judgment in an action commenced in the Supreme Court, or brought there from another court; and upon the appeal from such judgment to review any intermediate order involving the merits and necessarily affecting the judgment; 2d. In an order affecting a substantial right made in such action, when such order, in effect, determines the action and prevents a judgment from which an appeal might be taken, and when such order grants or refuses a new trial; and, 3d. In a final order affecting a substantial right made in a special proceeding, or upon a summary application, in an action after judgment. *Page 482 
(Code, § 11.) An order granting an extra allowance of costs may affect a substantial right, but it does not determine the action and prevent a judgment. Nor is it a final order made in a special proceeding, or upon a summary application in an action after judgment. Necessarily, it must be made before judgment, as an extra allowance of costs enters into and forms a part thereof. If, then, the order can be reviewed at all, it must be under the first subdivision of section 11, which authorizes, on an appeal from a judgment, a review of any intermediate order involving the merits and necessarily affecting the judgment. But here there is no appeal from a judgment in the sense of the section. The notice of appeal purports to be from so much of the judgment in the action "as relates to an extra allowance of costs," but the case sets forth no judgment, nor does it appear, except by inference, that any had been entered. Passing by this objection, however, the intermediate order, to be reviewable, must involve the merits and necessarily affect the judgment. An order for an additional allowance of costs may be an order affecting the judgment, but it, in no sense, involves the merits.
The appeal dismissed. *Page 483